Title: To James Madison from William Jarvis, 1 October 1802 (Abstract)
From: Jarvis, William
To: Madison, James


1 October 1802, Lisbon. Forwards a duplicate of his last dispatch of 22 Sept. “Not haveing received a line from his Excellency in answer to my Communication of the 9th., I yesterday address’d a Note to him of which No 5 is a Copy, which I hope will produce something.”
“Mr Dunbar preferred attempting to get the Papers relative to the Aurora & Four Sisters to take Copies of them before any application was made to Don João, for fear that the Govmt. suspecting that some National question might arise from it should refuse any sort of information; but as yet success has not attended the attempt; if it does not after three or four days … I shall write to the Minister on the subject.”
Since the three American ships mentioned in his last dispatch were released from quarantine, three more have been released; “there are now under quarantine two Vessels from New York … & one from Philada. that arrived 4 days ago without any bill of Health whom I am apprehensive they will treat pretty rigorously.”
“No 1 & 2 are Copies of several Copies of letters forwarded me by Mr Willis with a Copy of his letter accompanying them. No 3 is a Copy of an affidavit given before Mr Yznardie & of his letter. In the affidavit the Captn. has not mentioned where or when the Moor was seen, & those were the most essential circumstances to be known.… The description no ways answers to the Moroquin that was here. No. 4 is an Extract from the letter accompanying Mr Simpson’s dispatch which is forwarded herewith.”
Mentions in a postscript that he has just received an answer to his note of 30 Sept., “a Translation of which will be found on No 5.” Adds in a postscript dated 2 Oct. that he is forwarding a packet just received from Willis and relates a report that a British brig without a passport was captured by “the Moroquin Ship that was in here.”
 

   
   RC and enclosures (DNA: RG 59, CD, Lisbon, vol. 1). RC 3 pp.; docketed by Wagner as received 21 Nov. Jarvis’s numbered enclosures (8 pp.) are copies of (1) James Leander Cathcart to Stephen Cathalan, 28 Aug. 1802, including an extract of Andrew Morris’s letter from Tripoli of 22 July, and another letter from Morris of 30 July, certified as a true copy by William Willis, 15 Sept. 1802 (see Willis to JM, 15 Sept. 1802, and n. 1); (2) Marianno Fontano y Vida to Willis, 7 Sept. 1802, reporting a ship combat involving a “Moorish Galliot,” and Willis to Jarvis, 17 Sept. 1802, covering the former; (3) Josef Yznardy at Cadiz to Jarvis, 17 Sept. 1802, enclosing an affidavit of Capt. Mark Collins of the American ship Fame, attesting to a conversation with an English captain who described a “moorish Cruiser” of sixteen guns which was “cruising” for American vessels; (4) an “Extract of a letter from Jas. Simpson Esqr. dated Tangier 6 Sept. 1802,” reporting the sailing from Larache of a twenty-two-gun frigate and asking for information “of her operations dureing her Cruise”; and (5) Jarvis to João de Almeida de Mello e Castro, 30 Sept. 1802, requesting a response to his letter of 9 Sept., with Almeida’s 30 Sept. reply, stating that the answer “does not belong to his department [and] he has sollicited the necessary instruction for said purpose, which when he receives, he will send an answer with all dispatch.”



   
   A full transcription of this document has been added to the digital edition.

